DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 6-7 and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LG Electronics (WO 2013/125840 A1).
Regarding claims 6 and 11, LG Electronics discloses a method and a terminal comprising: a processor that, if group hopping of a sequence used in an uplink control channel is enabled (see sequence group hopping is enabled in paragraph 0012), determines a group number based on a slot number and a frequency hopping index (see a group number u, slot ns, and frequency hopping in paragraphs 94-99. Note that for 30-hopping patterns, the frequency hopping index could be 1, 2, …, 30); and a transmitter that transmits the uplink control channel, to which the sequence corresponding to the group number is applied (see PUCCH in paragraph 98).
Regarding claim 7, LG Electronics discloses wherein if the group hopping is disabled (see if group hopping is disabled in paragraph 99), the processor determines the group number based on another index that is different from the frequency hopping index (see paragraphs 95 and ss only).
Regarding claim 12, claim 12 claims a base station that is located at the other end of the communication with the terminal claimed in claim 6 and the process is the reverse process of the process performed by the terminal. Claim 12 is, therefore, subject to the same rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over LG Electronics in view of Noh et al (10,412,715).
Regarding claim 8, LG Electronics doesn't specifically disclose if the group hopping is neither enabled nor disabled, the processor determines the group number based on another index that is different from the frequency hopping index. However, Noh discloses that a group number is based on the virtual cell ID (see lines 20-21 in col. 24. Note that the virtual cell ID is a virtual cell index). The claim would have been obvious because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.
5.	Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over LG Electronics in view of Li et al (2020/0366334).

Regarding claim 10, Li discloses wherein if frequency hopping is not configured, then the processor applies the first frequency hopping index value as the value of the frequency hopping index (see symbols corresponding to the first hop of the shared channel are symbols whose symbol index values are 1 to 6 in paragraph 0106. Note that when the frequency hopping is not configured means that there is no second hop).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D NGUYEN whose telephone number is (571)272-3084. The examiner can normally be reached Monday-Friday 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN D NGUYEN/Primary Examiner, Art Unit 2472